Matter of Nicholas B.-C. (Elizabeth C.) (2021 NY Slip Op 07462)





Matter of Nicholas B.-C. (Elizabeth C.)


2021 NY Slip Op 07462


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, AND CURRAN, JJ.


1152 CAF 21-00082

[*1]IN THE MATTER OF NICHOLAS B.-C. AND DEVAN B.-C. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; ELIZABETH C., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (BENJAMIN L. NELSON OF COUNSEL), FOR RESPONDENT-APPELLANT. 
JOHN P. BRINGEWATT, COUNTY ATTORNEY, ROCHESTER (SUSAN CHRISTINE PLANO DUPRA OF COUNSEL), FOR PETITIONER-RESPONDENT.
MAUREEN N. POLEN, ROCHESTER, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Monroe County (Joseph G. Nesser, J.), entered December 18, 2020 in a proceeding pursuant to Social Services Law § 384-b. The order denied respondent's motion to vacate a default judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court